Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the method for waterproofing a tunnel surface including:  reactive waterproofing coating composition, a first monomer, a second monomer, wherein the initiator contacts at least one of the monomers during or immediately prior to application of the waterproofing coating composition onto the tunnel interior substrate or surface, allowing the waterproofing coating composition to polymerize in situ and cure on the tunnel interior substrate or surface to form a waterproof layer as specifically recited in the claim. 
As to claim 19, the prior art of record fails to show or suggest the reactive composition package including a first monomer, a second monomer, and an accelerator as specifically recited in the claim.
As to claim 21, the prior art of record fails to show or suggest the reactive composition including a first monomer, a second monomer, and an accelerator as specifically recited in the claim.
 The closest prior art being Takeda (US 2012/0094115).  Takeda generally teaches a water-based acrylic emulsion comprising a preformed polymer that is applied onto a structure and dries by water evaporation to form the hard coating. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL